Order referring the matter to an official referee to take proof, entered April 25, 1934, reversed on the law and the facts, without costs, and the motion denied. The motion for an accounting is premature, for the plaintiff has not followed the directions of the judgment in first selling the real property under an execution. Until that is done and the amount applicable to the deficiency judgment determined, the plaintiff is not entitled to an accounting from the individual defendants. Furthermore, the proceeding before an official referee is contrary to the directions of the judgment wherein a referee was appointed to examine into the transaction and to report the sums that have been received by the defendants and the disposition of the property. Lazansky, P. J., Kapper, Carswell, Tompkins and Davis, JJ., concur.